Title: To George Washington from John Parke Custis, 9 January 1779
From: Custis, John Parke
To: Washington, George


  
    Hond Sir:
    Mount Vernon, January 9th 1779.
  
  In my last, dated at Williamsburg, I promised to send you a copy of the act for recruiting the Army, but am disappointed by the tardiness 
    
    
    
    of our printer; who had not printed the acts, that were ordered for the press immediately, when I left Town.
  Col. Mason promised to bring the several express, but, according to his usual custom he has not yet arrived at Gunston; altho’ the assembly broke up the 20th Ultimo. The Assembly have exploded the Draft, and have increased the bounty in money to four hundred dollars, during the war, and three hundred for three years. The bounty in land remains as it was. This bounty is extended to those in camp who will reenlist; and, to those who have enlisted for the war, their bounty will be made up to four hundred dollars. If this exorbitant bounty answers the desrd purpose, I shall not think it misapplied: but, I do assure you, I <have> but little hopes that men can be purchased; even at so high a price.
  Our money is so depreciated, and the mind<s> of the people are so depraved, by gaming and every other species of vice, that virtue seems to have taken his departure from Virginia, in general; and, it is with much real Concern and shame that I confess there are but very few of my Countrymen who deserve the glorious appellation of virtuous.
  The Assembly have laid an assessment at one per cent, upon all property, which is to be valued as it will sell. Thus, we shall pay sev<en> or eight pounds for every negro that is likely, as they now sell for as many hundreds. Land, and every taxable article, in proportion. This assessment, it is supposed, will bring into the treasury two millions. I hope this sum, being taken out of circulation, will stamp a value on what remains. The expenses of Government amount to eight hundred thousand pounds per annum. An act was also passed which will aid the former in restoring the value of our money, and will be fatal to many of the Counterfeiters. Sixteen of that fraternity had been Committed to the public jail, since the passing of the act, and before I left Williamsburg; and I do not doubt that the number is increased. Most, if not all, will suffer death: as the act constitutes counterfeiting the State or Continental Currency, or passing the same, Knowing it to be had, death; without benefit of Clergy.
I have now mentioned the principal acts passed, that are not altogether local, in hopes the information may be agreeable to you.
  With love to my mother, if with you, I remain, honored Sir, Your most affectionate
  
    John Parke Custis
  
